[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Fayette County Court of Common Pleas. Defendant-appellant, Joe D. Friley, appeals the trial court's order classifying him as a sexual predator pursuant to R.C.2950.09.
Appellant's sole assignment of error claims the court's order was not supported by clear and convincing evidence.  Specifically, appellant argues the evidence is insufficient to find that he is likely to engage in one or more sexually-oriented offenses in the future.  Appellant's assignment of error is overruled on the basis of State v. Lamberson
(Mar. 19, 2001), Madison App. No. CA2000-09-012, unreported, at 26-30. We conclude there was clear and convincing evidence to support the trial court's finding.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
William W. Young, Judge, and Anthony Valen, Judge, concur.